DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.
 
Response to Amendment
The amendment filed on 7/13/2021 has been entered. Claims 1 and 7 are currently amended.  Claims 2-5 have been cancelled.  Claims 9-23 are newly added.  Claims 1 and 6-23 are pending with claims 6-7, 9, 13-14, 16-17, 19-20, 22-23 withdrawn from consideration.  Claims 1, 8, 10-12, 15, 18, 21 are under examination in this office action.

Response to Arguments
Applicant's argument, see page 11, filed on 7/13/2021, with respect to 103 rejection has been fully considered but is not persuasive.
Applicant made argument that “[t]he claimed invention has achieved the superior property of having a softening temperature of the copper alloy greater than or equal to 580°C. In contrast, the existing technology is known to have a softening temperature of the copper alloy around 500°C. The claimed invention therefore has achieved a remarkable feat of increasing the softening temperature of the copper alloy by 80°C.”
However, the 103 rejection states that the claimed softening temperature is expected to be present in or would have naturally flowed from the prior art.  Applicant did not prove that the prior art cited in the 103 rejection only has softening temperature around 500°C.  
Applicant made argument that claim 1 has been amended to clarify that by steps of hot extrusion at 850°C to 950°C and cooling at rate of 10°C/min to 150°C/s, the elemental Cr phase and the Cr3Si phase of the copper alloy of the claimed invention achieves synergistic effect such that the softening temperature of the copper alloy is greater than or equal to 580°C.
However, the hot extrusion and cooling limitations are product-by-process limitations; and the softening point would necessarily flow from Hu’s teaching toward an alloy having an identical composition and sharing an identical phase structure as stated in the 103 rejection.
Applicant made argument that “Hu and Goto alone or combined do not disclose, teach, or suggest its alloy having Fe. Although NPL Hu did disclose the beneficial effect of Fe, it does not have Fe in the alloy it made and analyzed. Similarly, the alloy disclosed by Goto also does not have Fe.”
However, the claimed Fe amount is ≤0.1%, which includes 0%.  The prior art Hu in view of Goto meets this limitation by having no Fe.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim doesn’t recite the various embodiments as alternatives.  It’s unclear whether it’s possible to satisfy the claim by teaching a single embodiment selected from 1-20, or if the prior art must teach all embodiments.  For the purpose of further examination, based on broadest reasonable interpretation, a prior art teaching any of the embodiment listed in Table 1 will be considered meeting the limitation.
Embodiments 1 and 17 include 0 wt% Mg.  Claim 1 requires a minimum of 0.0001 wt% Mg.  Therefore, these two embodiments fall outside the scope of the independent claim, and are of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Embodiments 2-16 and 18-20 are of proper dependent form for falling inside the scope of the independent claim.

Regarding claim 15, the claim doesn’t recite the various embodiments as alternatives.  It’s unclear whether it’s possible to satisfy the claim by teaching a single embodiment selected from 21-40, or if the prior art must teach all embodiments.  Also, Table 2 includes a Comparison embodiment.  It’s unclear whether this embodiment is included within the scope of the claim based on the fact that it is expressly listed in the table.  For the purpose of further examination, based on broadest reasonable interpretation, a prior art teaching any of the embodiment listed in Table 2 will be considered meeting the limitation.

Regarding claim 18, the claim doesn’t recite the various embodiments as alternatives.  It’s unclear whether it’s possible to satisfy the claim by teaching a single embodiment selected from 41-60, or if the prior art must teach all embodiments.  Also, Table 3 includes a Comparison embodiment.  It’s unclear whether this embodiment is included within the scope of the claim based on the fact that it is expressly listed in the table.  For the purpose of further examination, based on broadest reasonable interpretation, a prior art teaching any of the embodiment listed in Table 3 will be considered meeting the limitation.

Regarding claim 21, the claim doesn’t recite the various embodiments as alternatives.  It’s unclear whether it’s possible to satisfy the claim by teaching a single embodiment selected from 61-80, or if the prior art must teach all embodiments.  Also, Table 4 includes a Comparison embodiment.  It’s unclear whether this embodiment is included within the scope of the claim based on the fact that it is expressly listed in the table.  For the purpose of further examination, based on broadest reasonable interpretation, a prior art teaching any of the embodiment listed in Table 4 will be considered meeting the limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8, 10-11, 15, 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (“Microstructure and Properties of Cu-0.4%Cr-0.12%Zr-0.01%Si Alloy with High Strength and Conductivity”, CMFD (electronic journals) Engineering Technology 2, August 31, 2010) – Part 1, in view of Goto et al (US5705125A), hereinafter “Goto”.
Regarding claim 1, Hu teaches a Cu-0.4%Cr-0.12%Zr-0.01%Si alloy (Abstract, first paragraph), meeting the claimed composition of 0.1%-1.0 wt % Cr, 0.01% -0.2 wt % Zr, 0.01%-0.10 wt % Si, and controlled amount of Fe that is ≤0.10 wt %, and with the remaining of copper and inevitable impurities (the recited “controlled amount of Fe that is ≤0.10 wt % includes 0% of Fe).  Hu teaches that the Cu-0.4%Cr-0.12%Zr-0.01%Si alloy is used to form high-speed railway contact wires (p.33 paragraph (3)).
In the same field of endeavor, Goto teaches a wire for use in electric railways, which is formed of a copper alloy having a desirable pressure weldability (col.2 ln. 51-53).  Goto's specimen H has chemical composition falling within the claimed ranges:  
Element
Claim 1
Goto [Table 1 Specimen P]
Cr
0.1%-1.0
0.36
Zr
0.01% -0.2
0.10
Si
0.01%-0.10
0.02
Mg
0.0001%-0.10
0.012
Sn
0.01% to 2.5
0.08
Fe
≤0.10
na
Cu and others
balance
balance


Goto teaches that “Mg, like Si, acts to improve the sliding wear resistance” (col.4 ln.54).  "Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale for prima facie obviousness (MPEP 2143).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hu in view of Goto to include 0.012% Mg for the benefit of improved sliding wear resistance.  This amount falls within the claimed range of 0.0001-0.10 wt%.”  This would be desirable in view of the fact that Hu teaches a railway contact wire and recognizes that such wires are prone to mechanical wear under operating conditions (see Hu at p. 11).  .
Hu’s alloy also has the claimed microstructure of Cr phase, Cu5Zr phase, and Cr3Si phase (Abstract, second paragraph).  Hu also teaches that “the thermal softening resistance of the Cu-0.4%Cr-0.12%Zr-0.01%Si contact wires are significantly higher than those of current Cu-Sn and Cu-Mg contact wires” [Abstract, last paragraph].  Therefore, the claimed feature of “softening resistant” is expected to be present in Hu’s alloy.
Hu does not teach the claimed X/Y ratio.  Nevertheless, when there is a design need to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Hu recognizes a design need in that improved mechanical properties are required for high-speed railway contact wires.  This design need is solved by an identified and predictable solution - the incorporation of Cr and Cr3Si phases.  According to Hu, “the as-cast structure of the Cu-0.4%Cr-0.12%Zr-0.01%Si alloy is mainly composed of four phases: Cu matrix, pure Cr phase, Cu5Zr phase and Cr3Si phase” (3.5 Summary); and “the as-cast structure of the alloy directly affects the subsequent processing and final properties of the alloy” (3.1 Introduction).  The composition, number (i.e. amount), and distribution of the precipitated phases play a key role in the strength and electrical conductivity of the alloy (p. 42, first full paragraph).  In addition, the precipitated phase is an important factor in the strengthening of the alloy, which significantly increases the hardness of the alloy after plastic deformation (p. 46, third full paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to determine through routine experimentation the optimum amount of each of the Cr and Cr3Si phases corresponding to the claimed variables X and Y in order to achieve the desired final properties of the alloy associated with each of those phases, thereby arriving at the claimed X/Y ratio.  See MPEP 2144.05(II).
The claimed softening point would necessarily flow from Hu’s teaching toward an alloy having an identical composition and sharing an identical phase structure as stated above.
The hot extrusion and cooling limitations are product-by-process limitations, which, upon further consideration, merely imparts the structure of claimed Cr phase and the Cr3Si phase ratio.  See MPEP 2113.  Since Hu teaches toward a product having the same structure as stated above, the claimed process steps do not gain patentable weight.

Regarding claim 8, Hu teaches that “Elements having solid solution strengthening effect on copper alloy include Sn, Ni, Zn, Ag, Al, Cd.  The content of these elements are low, normally below 1% (mass percent)” [Section 1.2.1].  These elements overlap the claimed 0.01% to 2.5% of any one or more of Co, Zn, Mn, Sn and Nb.  In addition, Goto’s specimen P contains 0.08% of Sn (see above table), falling within the claimed range of 0.01% to 2.5 wt % of any one or more of Co, Zn, Mn, Sn and Nb, and their total amount does not exceed 3.5 wt % of the copper alloy.  Goto teaches that “Sn acts to decrease the abrasion loss of the wire caused by high speed traveling of the electric rolling stock” (col.4 ln.36).  Thus, in order to decrease the abrasion loss, it would have been obvious for one of ordinary skilled in the art to combine Goto’s teaching with Hu’s method and arrive at the claimed Sn amount.

Regarding claims 10 and 11, Hu in view of Goto does not expressively teach hardness loss.  However, applicant teaches that the hardness loss feature is determined by the softening temperature being 580°C or higher [0023 spec.].  Since this softening temperature of 580°C or higher is prima facie obvious from Hu in view of Goto as stated in claim 1 rejection, the claimed hardness loss is expected or would have naturally flowed from the teaching of Hu in view of Goto.

Regarding claim 15, Hu in view of Goto does not expressively teach the claimed embodiments 21-40 with recited amounts of Cr, Cr3Si and Cu5Zr.  Nevertheless, when there is a design need to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  Hu recognizes a design need in that improved mechanical properties are required for high-speed railway contact wires.  This design need is solved by an identified and predictable solution - the incorporation of Cr, Cr3Si and Cu5Zr phases.  According to Hu, “the as-cast structure of the Cu-0.4%Cr-0.12%Zr-0.01%Si alloy is mainly composed of four phases: Cu matrix, pure Cr phase, Cu5Zr phase and Cr3Si phase” (3.5 Summary); and “the as-cast structure of the alloy directly affects the subsequent processing and final properties of the alloy” (3.1 Introduction).  The composition, number (i.e. amount), and distribution of the precipitated phases play a key role in the strength and electrical conductivity of the alloy (p. 42, first full paragraph).  In addition, the precipitated phase is an important factor in the strengthening of the alloy, which significantly increases the hardness of the alloy after plastic deformation (p. 46, third full paragraph).
It would have been obvious to one of ordinary skill in the art at the time of filing to determine through routine experimentation the optimum amount of each of the Cr, Cr3Si and Cu5Zr phases corresponding to the claimed amounts in order to achieve the desired final properties of the alloy associated with each of those phases, thereby arriving at the claimed amounts.  See MPEP 2144.05(II).

Regarding claim 18, Hu in view of Goto does not expressively teach the claimed embodiments 41-46 with recited tensile strength, hardness, and electrical conductivity.  However,  these properties would necessarily flow from Hu’s teaching toward an alloy having an identical composition and sharing an identical phase structure as stated in claim 1 rejection above.

Regarding claim 21, Hu in view of Goto does not expressively teach the claimed embodiments 61-80 with recited softening temperature performance.  However, the claimed softening point would necessarily flow from Hu’s teaching toward an alloy having an identical composition and sharing an identical phase structure as stated in claim 1 rejection above.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (“Microstructure and Properties of Cu-0.4%Cr-0.12%Zr-0.01%Si Alloy with High Strength and Conductivity”, CMFD (electronic journals) Engineering Technology 2, August 31, 2010) – Part 1, in view of Goto (US5705125A) as applied to claim 1 above, further in view of Akutsu et al (US 4872048 A), hereinafter “Akutsu”.
Regarding claim 12, Akutsu teaches a copper alloy having composition overlapping the claimed embodiments 1-20:
Element
claim 12
Akutsu [abstract]
Cr
0.10-1.00
0.05-1
Zr
0.01-0.20
0.005-0.3
Si
0.01-0.10
0-0.1
Mg
0-0.096
0-1
Fe
0-0.10
0-2
Other (Nb, Co, Zn)
0.031-0.13
0-2 of Nb, 0-2 of Co, 0-1 of Zn


Akutsu teaches that Nb improves strength and heat resistance [col.4 ln.19-22]; Fe and Co improves strength and prevents deformation and burring [col.3 ln.68-col.4 ln.3]; Zn serves as deoxidizer and improves electrical conductivity, platability and solderability [col.4 ln.11-15].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hu in view of Goto by adding 0-2% of Nb, 0-2% of Co, 0-1% of Zn for the aforementioned benefits, as taught by Akutsu. Note that the copper alloy of Hu in view of Goto modified by Akutsu have composition overlapping the claimed embodiments 1-20. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP 2144.05.I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762